Citation Nr: 0937702	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  06-02 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the shoulders.

2.  Entitlement to service connection for a left arm 
disability including a neurological disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from November 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In September 2008, the Board remanded 
these issues for further development.

The Veteran requested a hearing before a Veterans' Law Judge 
traveling to the RO and such a hearing was scheduled for him 
in July 2008.  However, he failed to show for that hearing.  
As he has not provided cause for his failure to appear or 
requested another hearing, the Veteran's hearing request is 
deemed withdrawn and the Board will proceed with its review 
on the present record.  See 38 C.F.R. § 20.704(d),(e) (2008).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
is against finding that osteoarthritis of the shoulders was 
present in-service, osteoarthritis of the shoulders 
manifested its self to a compensable degree in the first 
post-service year, or that osteoarthritis of the shoulders is 
related to service.

2.  The preponderance of the competent and credible evidence 
is against finding that a left arm disability including a 
neurological disorder was present in-service, arthritis of 
the left arm manifested its self to a compensable degree in 
the first post-service year, or that a left arm disability 
including a neurological disorder is related to service.


CONCLUSIONS OF LAW

1.  Osteoarthritis of the shoulders was not incurred or 
aggravated during military service nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  A left arm disability including a neurological disorder 
was not incurred or aggravated during military service nor 
may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence she is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  

As to the claim of entitlement to service connection for a 
left arm disability, letters dated in March 2006 and April 
2006, prior to the June 2006 rating decision, along with 
letters dated in January 2007 and February 2009 provided the 
Veteran with notice that fulfills the provisions of 38 
U.S.C.A. § 5103(a) including notice of the laws and 
regulations governing disability ratings and effective dates 
as required by the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Furthermore, the Board finds that 
even if the Veteran was not provided adequate 38 U.S.C.A. 
§ 5103(a) notice, there can be no prejudice to him due to 
this lack of notice because none has been specifically 
alleged.  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007); cert. granted sub nom. Peake v. Sanders, 76 
U.S.L.W. 3654 (U.S. June 16, 2008) (No. 07-1209); rev'd, 
Shinseki v. Sanders, 566 U.S. ____ (2009). 

As to the claim of entitlement to service connection for 
osteoarthritis of the shoulders, the Board finds that the 
Veteran was not provided adequate 38 U.S.C.A. § 5103(a) 
notice.  Nonetheless, the Board finds that this notice 
problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the 
claims after reading the above letters as well as the June 
2006 rating decision, January 2007 statement of the case, and 
the May 2009 supplemental statement of the case.  Id.  
Furthermore, the Board finds that there can be no prejudice 
to the Veteran due to a lack of adequate 38 U.S.C.A. 
§ 5103(a) notice where, as here, none has been specifically 
alleged.  Id.

As to the duty to assist, the Board finds that as to all 
issues on appeal VA has secured all available and identified 
pertinent evidence and conducted all appropriate development. 
 Specifically, the record shows that VA has obtained and 
associated with the claims file all available and identified 
in-service and post-service treatment records.  In April 
2006, May 2008, December 2008, and February 2009, the Veteran 
notified the RO that he had no other evidence to file in 
support of his claims.

In this regard, the Board notes that the appeal was remanded, 
in part, to obtain the Veteran's treatment records from Dr. 
Craig Allen.  In addition, in December 2008, the Veteran 
notified VA of a number of other private doctors that treated 
his shoulder and arm disabilities since service.  However, 
none of the treatment records from any of the above 
healthcare providers appears in the record.  Nonetheless, the 
Board finds that VA adjudication of the appeal may go forward 
without these records.  With respect to records from Dr. 
Allen, the Veteran executed an authorization to allow VA to 
obtain records on behalf of the Veteran.  However, Dr. Allen 
failed to reply to VA's March 2009 request for his records.  
The RO later in March 2009 informed the claimant that Dr. 
Allen failed to provide the requested records and it was his 
ultimate responsibility to get these records.  The Veteran 
has not submitted these records.  With respect to other 
private healthcare providers listed in the December 2008 
statement, the claimant has failed to provide VA with 
authorizations to get his records that would allow VA to 
obtain records on his behalf.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (holding that "[t]he duty to assist is 
not always a one-way street" and if a Veteran desires help 
with his claims, he must cooperate with VA's efforts to 
assist him). 

As to VA's duty to obtain a medical opinion, the Board finds 
that the May 2006 VA examination which included an opinion as 
to the origins of the Veteran's shoulder disabilities is 
adequate for the Board to adjudicate the claim because it was 
not only provided after a review of the record on appeal and 
an examination of the claimant but the opinion was supported 
by citation to relevant evidence found in the record.  See 
38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 
(2006.

As to the claim of service connection for a left arm 
disability including a neurological disorder, the Board 
recognizes that the May 2006 VA examiner did provide an 
opinion as to he origins of the disability.  In this regard, 
the Board notes that the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) reviewed the relevant 
subsection of the regulation, 38 C.F.R. § 3.159(c)(4)(i)(A)-
(C), in Paralyzed Veterans of America, et. al., v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The 
Federal Circuit noted that the regulation, unlike the 
statute, contained a requirement that the claimant establish 
that he has suffered an event, injury, or disease in service 
in order to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  The Federal Circuit 
found that the regulation properly filled a gap left in the 
statute.  The Federal Circuit referenced a preceding section 
of the statute, 38 U.S.C.A. § 5103A(a)(2), which indicates 
that VA is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The Federal Circuit 
found that, if the evidence of record does not establish that 
the veteran suffered an event, injury, or disease in service, 
no reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service connection."  
Paralyzed Veterans of America, et. al., 345 F.3d at 1356.  

In the instant appeal the Veteran contends that his left arm 
disability was caused by his in-service motorcycle accident.  
As will be more fully explained below, his service medical 
records are silent for any complaints or clinical findings 
pertaining to the left arm and there is no evidence of a left 
arm disability for half a centaury following his separation 
from service.  For these reasons the Board finds that a 
medical opinion is not necessary to decide the claim, in that 
any such opinion could not establish the existence of the 
claimed in-service injury.  See, e.g., Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (the Board is not required to 
accept a medical opinion that is based on the veteran's 
recitation of medical history).

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

The Veteran contends that his osteoarthritis of the shoulders 
and left arm disability were caused by his in-service 
motorcycle accident.  It is also requested that the veteran 
be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Other specifically enumerated disorders, 
including arthritis will be presumed to have been incurred in 
service if it was manifested to a compensable degree within 
the first year following separation from active duty. 
 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to service incurrence under 38 C.F.R. § 3.303(a), the 
Board notes that service treatment records document the fact 
that the Veteran was in a motorcycle accident in December 
1945.  Moreover, the Veteran is both competent and credible 
to report on the fact that his shoulders and left arm hurt 
after the accident.  Buchanan, supra; Jandreau, supra; also 
see Charles v. Principi, 16, Vet. App. 370 (2002). 

However, service treatment records, including the December 
1945 treatment records showing his care after the motorcycle 
accident and the June 1946 separation examination, are 
negative for complaints, diagnoses, or treatment for shoulder 
or left arm problems except for the already service connected 
scars on his left elbow.  Therefore, entitlement to service 
connection for osteoarthritis of the shoulders and a left arm 
disability including a neurological disorder based on in-
service incurrence must be denied despite the fact that the 
Veteran was in a motorcycle accident while on active duty. 
 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between the Veteran's separation from active duty in 1946 and 
his first being diagnosed with left shoulder osteoarthritis 
in 2006 (see March 2006 magnetic resonance imaging evaluation 
(MRI) from Saint Mary's of Michigan), right shoulder 
osteoarthritis in 2006 (see June 2006 VA examination), and 
left arm pain due to brachial plexopathy with possible 
rotator cuff injury in 2006 (see February 2006 VA treatment 
records) to be compelling evidence against finding 
continuity.  Put another way, the half a century gap between 
the Veteran's discharge from active duty and the first 
evidence of the disorders weighs heavily against his claims.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).

In this regard, the Board acknowledges that the Veteran's his 
daughter and his representative are competent to give 
evidence about what they see and the Veteran is competent to 
give evidence about what he sees and feels; for example, the 
Veteran is competent to report that he had problems with 
shoulder and arm pain since service.  See Jandreau, supra; 
Buchanan, supra; Charles, supra.  However, the Veteran's 
contention as to having problems that were later diagnosed as 
shoulder osteoarthritis and left arm pain due to brachial 
plexopathy since service is contrary to what is found in the 
in-service and post-service medical records.  The Board also 
finds it significant that, while the Veteran filed a claim 
for VA benefits in July 1946, he did not mention problems 
with his shoulders and left arm at that time, other than the 
scars which he was granted service connection for, and none 
of the medical records found in the file at that time 
documented complaints, diagnoses, or treatment for shoulder 
osteoarthritis and/or a left arm disability.  If he did have 
a problem with his should and left arm since his separation 
from military service, it would appear only logical that he 
would claim such disabilities at that time.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).  In these circumstances, the Board 
gives more credence to the independent medical evidence of 
record, which is negative for complaints, diagnoses, or 
treatment for shoulder osteoarthritis and/or a left arm 
disability for at least a half a century following his 
separation from active duty, than the Veteran's, his 
daughter's, and his representative's claims.  Therefore, 
entitlement to service connection for osteoarthritis of the 
shoulders and a left arm disability including a neurological 
disorder, based on post-service continuity of symptomatology 
must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation 
of the disabilities after service under 38 C.F.R. § 3.303(d), 
the Board notes that the record is negative for medical 
opinion evidence linking the Veteran's osteoarthritis of the 
shoulders or left arm disability including a neurological 
disorder to his military service.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).  In fact, the May 2006 VA joints examiner opined, 
after a review of the record on appeal and an examination of 
the claimant, that his osteoarthritis of the shoulders was 
not related to service including the in-service motorcycle 
accident.  This opinion is not contradicted by any other 
medical opinion of record.  See Colvin v. Derwinski 1 Vet. 
App. 171, 175 (1991) (VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions).

As to the contentions of the Veteran, his daughter, and his 
representative that the claimant's osteoarthritis of the 
shoulders and left arm disability including a neurological 
disorder were caused by his military service, as noted above, 
lay persons are generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain, supra, at 127; citing 
Espiritu, supra.  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Charles, supra.  

In this regard, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  However, the Board finds that 
osteoarthritis of the shoulders and a left arm disability 
including a neurological disorder are not such conditions.  
Charles, supra.  Therefore, because neither the Veteran, his 
daughter, nor his representative is competent to provide 
evidence as to a complex medical question, there opinions are 
not competent with regard to the etiology of the shoulder and 
left arm disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 
456 (2007).  Moreover, the Board finds that the lay 
statements as to a nexus are outweighed by the record 
outlined above which is negative for complaints, diagnoses, 
or treatment for a left arm disability for half a centaury 
following service and which includes a medical opinion which 
says his osteoarthritis of the shoulders is not due to 
service.  Jandreau, supra; Buchanan, supra; Charles, supra.   

Accordingly the Board also finds that service connection for 
osteoarthritis of the shoulders and a left arm disability 
including a neurological disorder is not warranted based on 
the initial documentation of the disabilities after service 
because the weight of the competent and credible medical 
evidence is against finding a causal association or link 
between the post-service disorders and an established injury, 
disease, or event of service origin.  See 38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(d); Rabideau, supra.

Lastly, the Board finds that service connection is not 
warranted for osteoarthritis of the shoulders and a left arm 
disability including a neurological disorder on a presumptive 
basis under 38 C.F.R. §§ 3.307, 3.309 because the record does 
not show the Veteran being diagnosed with a arthritis in 
either shoulder or the left arm in the first post-service 
year.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for 
osteoarthritis of the shoulders and a left arm disability 
including a neurological disorder.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claims, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for osteoarthritis of the 
shoulders is denied.

Entitlement to service connection for a left arm disability 
including a neurological disorder is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


